Citation Nr: 0412681	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  95-34 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, Dr. Raul Correa-Grau, and Dr. Jose Arturo Juarbe-
Ortiz


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

The veteran appealed a February 1995 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision denying 
service connection for post-traumatic stress disorder (PTSD). 
The Board of Veterans' Appeals (Board) rendered a decision on 
the claim in October 1997. The United States Court of Appeals 
for Veterans Claims (Court) vacated that decision and 
remanded the case to the Board in July 1999. Since then, the 
Board remanded the case to the RO in February 2000, June 
2000, April 2001. The Board rendered a decision on the claim 
in May 2002.  In March 2003, the Court vacated the Board's 
May 2002 decision and remanded the matter for readjudication 
consistent with a Joint Motion for Remand.  In September 
2003, the Board remanded the case to the RO.  


FINDINGS OF FACT

1. The claimed in-service stressor, the automobile accident 
which killed the veteran's brother, has been established.

2. The veteran does not have PTSD.

3. The veteran was not in combat.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in wartime service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A. § 5100 et 
seq. (West Supp.)]. This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order). The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000). See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). VA's duties have been 
fulfilled.

Upon receipt of a complete or substantially complete 
application, VA shall notify the claimant of any information 
and medical or lay evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (2003).  In September and December 2001 
VCAA letters, the veteran was advised that the evidence must 
show an injury or disease in service, a current disability, 
and a relationship between the disability and the in-service 
injury or disease.  The Board concludes that VA has met this 
notice requirement.  

VA must indicate which portion of the information and 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, VA will attempt to obtain on behalf of 
the claimant. 38 U.S.C.A. § 5103(a) (West 2002). In September 
and December 2001 VCAA letters, the veteran was advised that 
it was his responsibility to support his claim with 
appropriate evidence. The September 2001 and December 2001 
VCAA letters notified him that VA would make reasonable 
efforts to help him obtain evidence necessary to support his 
claim. The September 2001 and December 2001 VCAA letters 
advised him that VA would try to help him obtain such things 
as medical records, employment records, or records from other 
federal agencies. He was advised that he must give VA enough 
information about those records for VA to request them from 
the agency or person who has them. A March 2004 VCAA letter 
advised the veteran that VA was responsible for obtaining 
relevant records from any federal agency, and that on his 
behalf, VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
advised that he had to give VA enough information about his 
records so that VA could request them.  He was advised that 
it was his responsibility to make sure VA receives all 
requested records that are not in the possession of a federal 
department or agency.  He was advised to inform VA if there 
was any evidence or information that he thought would support 
his claim.

Additionally, he was provided a statement of the case and 
other correspondence, informing him of the evidence necessary 
to substantiate his claim and of the criteria needed to be 
satisfied. The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statements of the case, Board decision and remands, and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2003). The veteran 
alluded to treatment he received, and VA has made reasonable 
attempts to obtain all such necessary treatment records. All 
pertinent identified existing obtainable evidence necessary 
for the determination of the claim appears to be of record.  
The veteran has been advised on numerous occasions, including 
in a May 2003 letter to his attorney, and in the March 2004 
VCAA letter, that he has the right to submit additional 
evidence. There are of record service, VA, and private 
medical records relating to his claim, and there have been 
four remands by the Board to attempt to obtain any and all 
pertinent evidence. Likewise, there are numerous VA letters 
in the veteran's claims folder advising him that he could 
submit additional evidence, including the most recent March 
2004 VCAA letter to the veteran.  Additionally, in October 
2001 and March 2004, the veteran stated that all the evidence 
is already in his claims folder.  

The Board notes that the Court remanded the case to the Board 
in July 1999 to have the Board attempt to obtain additional 
medical records from a Dr. "Huabert". However, it has been 
definitively established, based on a March 2000 statement 
from the veteran, that Dr. "Huabert" is actually Dr. Juarbe-
Ortiz, and reasonable attempts to obtain Dr. Juarbe- Ortiz's 
records have been made.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it. One of those communications occurred during the 
hearing at the RO in May 1995, at which time the record was 
left open for 60 days to permit the submission of additional 
medical evidence. In this case, the Board finds that VA has 
complied with 38 C.F.R. § 3.103 (2003), 38 C.F.R. § 3.159 
(2003), and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). VA has satisfied its duties to 
notify and to assist the veteran in this case.

The timing and content of notice and assistance efforts 
required by the VCAA do not appear to have had any 
prejudicial effect in this case.  In September 2001 and again 
as recently as March 2004, the veteran indicated that all the 
evidence is already in the claims folder, and no evidence has 
been added to the claims folder since June 2000.  The lack of 
pre-RO-decision notice to the veteran before December 2001 is 
not prejudicial to the veteran.  He was sent VCAA letters in 
September and December 2001 and in March 2004, and in both 
October 2001 and March 2004, he indicated that there was no 
other evidence to submit.  The December 2001 rating decision 
was after the September 2001 VCAA letter and considered the 
case based on all the evidence of record.  There is no 
prejudice to the veteran in the first VCAA letter being sent 
no earlier than September 2001.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, a substantially complete application was 
received in January 1994.  Thereafter, in a rating decision 
dated in February 1995 that issue was denied.  Only after 
that rating action was promulgated did the AOJ send VCAA 
letters, starting in September 2001, providing notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility 
that the lack of a pre-decision notice could be 
non-prejudicial to a claimant.  To find otherwise would 
require the Board to remand every case for the purpose of 
having the AOJ provide a pre-initial adjudication notice.  
The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in and after 
September 2001 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  After the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.
 
For the reasons previously set forth, the Board believes that 
the veteran has been given ample process concerning notice, 
evidence submission burdens, and evidence assistance.  
Furthermore, he has indicated that he has no further evidence 
to submit.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.

Factual background

A July 1953 service medical record indicates that the veteran 
was involved in a motor vehicle accident and that in that 
same accident, his brother was killed. The record indicates 
that the veteran was not unconscious after the accident. 
Clinically, he was extremely depressed and apprehensive due 
to the death of his brother.

On service discharge examination in November 1953, the 
veteran was normal psychiatrically.

There are sworn statements from the veteran and another 
service member contained in the file, dated in February 1954 
and pertaining to the veteran hurting his nose and his back 
in the automobile accident in service. The one from the other 
service member indicates that he, the veteran, and the 
veteran's brother were in a vehicle together on a weekend 
pass when the accident occurred.

A January 1994 report from Dr. Raul Correa-Grau indicates 
that the veteran came to his office because he had been 
suffering from flashbacks for many years. He denied 
hallucinations. It was reported that the veteran's thoughts 
brought back memories of an automobile accident in which his 
brother perished, and that the veteran felt guilty because of 
his brother's death. He stated that the accident occurred 
when they were traveling in an official vehicle with a 
military chauffeur when they had the accident. It was stated 
that the veteran had been hospitalized in an unconscious 
state for about seven or eight days after the accident which 
killed his brother, and that then, when he left the hospital, 
he had to identify his brother's body. The veteran then had 
to wait approximately thirty days after his brother died, 
before transporting him, and the transport itself lasted ten 
to twelve days. After service, he finished high school and 
one year of college. He then began working and he ended up 
working in about 20 different places. Most of the time, he 
worked as a car salesman in different towns on the island. He 
stated that he started to have problems because he began to 
have problems on the highways. He began to have flashbacks 
out of nowhere about the car accident. He was fired from 
several jobs because of his low level of production. 
Currently it was difficult for him to drive a motor vehicle.

From the veteran's mood, they found that he displayed guilt 
from his brother's death. He had a normal intellect and was 
in touch with reality. His capacity for abstraction 
demonstrated a tendency towards concreteness. He denied 
hallucinations and delusions. In the comment section of the 
report, the psychiatrist stated that the veteran had to wait 
thirty-two days before burying his brother. The psychiatrist 
stated that since his client had never had mental disorders 
of this kind, the causal relationship to the automobile 
accident and his brother's death was undeniable. A causal 
relationship of trauma and post-traumatic stress disorder was 
established.

A VA psychiatric examination was conducted in March 1994. The 
VA physician noted that the veteran's claims folder was not 
available for review at the time of the evaluation. It was 
noted that the veteran had no psychiatric hospitalizations or 
medications listed in VA's computer file. The veteran 
reported that he was on treatment with Dr. Correa-Grau and 
was taking Librium and Prozac. The veteran reported that his 
brother's death in an automobile accident in the military 
affected him greatly. He stated that he suffered nightmares 
related to it. He stated that he now had vivid dreams in 
which his brother was calling for help and he would wake up. 
He reported irritability, a bad temper, and anxiety, and that 
his condition was worse for the past eight months. 
Clinically, he was anxious and depressed, his affect was 
constricted, his attention was good, his concentration was 
good, his speech was clear and coherent, his memory was good, 
he was not hallucinating, he was not suicidal or homicidal, 
his insight and judgment were good, and he exhibited good 
impulse control. The diagnosis was dysthymia. Axis IV was 
listed as severe -- Brother's death.

A hearing was held at the RO in May 1995. Dr. Correa-Grau 
testified that the veteran came to his office because of 
mental disturbances which, from a symptomatological point of 
view, were associated with his Army service on the 
battlefields in Vietnam. After Dr. Correa-Grau was corrected 
on the fact that the veteran had not been in Vietnam, and had 
been in the Marines instead of the Army, he stated that the 
veteran carried his brother's body for 60 days after he died, 
and that he (Dr. Correa-Grau) had treated the veteran for 
several years and had records of the treatment. Dr. Correa- 
Grau opined that the length of time that it took to get the 
veteran's brother's body back to Puerto Rico was the cause of 
the veteran's emotional sensations, decay, depression, pain, 
and guilt. Dr. Correa-Grau stated that the veteran reported 
having difficulty keeping jobs and having a tendency to 
isolate himself. He also stated that the veteran's wife told 
him that the veteran had an exaggerated startle response. He 
reported that the veteran could not manage work continuity in 
any of the 15 or 20 jobs he had had and that he finally 
decided to buy a station wagon to carry passengers. When Dr. 
Correa-Grau was questioned about the validity of his 
diagnosis of post-traumatic stress disorder, he stated that 
he believed it was accurate because the hallucinatory 
elements had been the same since the accident. In reference 
to the March 1994 VA psychiatric evaluation, Dr. Correa-Grau 
stated that it was possible for dysthymia to be a part of the 
diagnosis of post-traumatic stress disorder.

Dr. Correa-Grau made reference to the fact that one of his 
medical records on the veteran was missing and that he had 
located it but that he did not have it with him. The hearing 
officer agreed to leave the file open for 60 days to allow 
Dr. Correa-Grau to submit this record.

The veteran also testified at the hearing. He testified that 
he was asleep in the back seat of the car when the accident 
occurred in service. After the accident occurred, he had his 
brother's body for 60 days before he was able to transport it 
to Puerto Rico. He added that it took another 30 days to get 
it over to Puerto Rico. The veteran stated that he had been 
seeing Dr. Correa-Grau for three years. The veteran further 
stated that he had nightmares about the automobile accident 
and that he would lose control of his anger. He described 
feeling guilty. The veteran could not state whether his 
brother or the third person was driving the car at the time 
of the accident. He also could not state what happened to the 
third person in the car and he could not state whether the 
third person was a civilian or a soldier. The veteran stated 
that he had difficulty keeping a job, and that he sought 
treatment because he had always been in a bad mood, cussed, 
and was very irritable and disrespectful of people. He also 
stated that he avoided watching the news because it would 
upset him. The veteran's representative requested that the 
veteran be examined by a board of VA psychiatrists because 
the VA physician who examined the veteran in March 1994 did 
not have the veteran's claims file before him.

A VA psychiatric evaluation was conducted in October 1995 by 
a board of three psychiatrists. The board noted that it had 
evaluated the veteran's claims folder information including 
the psychiatric evaluations by Dr. Correa-Grau and the VA 
physician and the testimony which was contained in the May 
1995 RO hearing transcript. The board of three VA 
psychiatrists noted the veteran's history -- particularly the 
report about the automobile accident -- and the veteran's 
current symptoms. The veteran reported the in-service motor 
vehicle accident in which his brother died, and that it was 
about four months before his brother was finally buried. The 
veteran stated that he had been seeing Dr. Correa-Grau since 
1990. The veteran complained of feeling down and depressed.  
Clinically, his conversation was relevant, coherent, and well 
organized, and there were no thought or perceptive disorders. 
There was some depressive component felt, but really no 
overtly depressed sign. The diagnosis was mild dysthymia. His 
global assessment of functioning was 80. Axis IV was 
Stressors, not determined.

A hearing was held at the RO in October 1996. Dr. Jose Arturo 
Juarbe-Ortiz testified that the veteran had become 
unconscious as a result of the accident in service and that 
it was not until he came around and had to identify the body, 
that he learned of his brother's death. Then, it took the 
veteran six months to get his brother's body home after he 
died, and the veteran felt guilty after his brother died, 
because the veteran had promised his father that he would 
take care of the brother that died. Dr. Juarbe-Ortiz felt 
that the veteran had post-traumatic stress disorder and 
experienced it every day. He stated that he had never 
evaluated the veteran but that he had spoken with him. The 
veteran's representative informed the hearing officer that 
Dr. Juarbe-Ortiz had been given copies of the March 1994 VA 
psychiatric evaluation, of Dr. Correa-Grau's psychiatric 
evaluation, and of the October 1995 VA psychiatric evaluation 
by the board of three VA psychiatrists. Dr. Juarbe-Ortiz 
acknowledged that he had not seen the testimony from Dr. 
Correa-Grau in the May 1995 RO hearing transcript. Dr. 
Juarbe-Ortiz stated that he had interviewed the veteran that 
day and had seen him informally on other occasions. Dr. 
Juarbe-Ortiz stated that it took the veteran six months to 
get his brother's body to Puerto Rico; that there was no 
transportation; and that the veteran's brother's body was 
kept in a morgue for six months. Dr. Juarbe-Ortiz stated that 
the veteran was unable to tell him when the accident occurred 
because he had tried to erase it from his mind. He further 
stated that the veteran continued to relive the nightmare of 
the accident.

Dr. Juarbe-Ortiz asserted that he disagreed with the 
diagnosis of dysthymia made by the VA physicians in March 
1994 because all the symptoms described were those of post- 
traumatic stress disorder. He further disagreed with the 
October 1995 VA psychiatric evaluation. He stated that the 
diagnosis in Axis IV, which read "stressor, unspecified" was 
difficult for him to understand since the veteran had 
described the car accident. He felt that the diagnosis of 
dysthymia contradicted the context of the evaluation because 
he believed that the veteran was not exhibiting 
manifestations of depression. Dr. Juarbe-Ortiz further stated 
that he agreed with Dr. Correa-Grau's diagnosis of post-
traumatic stress disorder and stressed that the veteran was 
forced to hold on to his brother's body for six months. 
Specifically, he stated:

I believe the worst stressor is not so much that you lose 
your brother in an automobile accident, that happens very 
frequently. The worst stressor is to spend six months--we 
could say, almost seeing the corpse. It would be just as bad 
as if I were looking at my mother's open grave for six 
months, waiting for her burial--it must be very, very 
traumatizing. I believe that very few people have ever waited 
six months for a family member to be buried.

On VA psychiatric examination in January 1997 by the same 
board of three psychiatrists whom had examined the veteran in 
October 1995, the veteran stated that he had stopped working, 
and that it was because he was 65 and did not want to work 
anymore, so he applied for Social Security benefits. He 
stated that he stopped going to Dr. Correa-Grau and started 
seeing Dr. Huabert, but he could not remember since when and 
indicated that he did not see him but called him when he did 
not feel well or needed medicine. The veteran stated that the 
only problem he had was sleeping at night, because he would 
have all sorts of crazy dreams, most of which concerned 
accidents. The board of three psychiatrists stated that when 
the veteran was questioned about the circumstances of the in-
service automobile accident, he gave information which 
contradicted that in his claims folder. For instance, the 
veteran stated that the accident occurred in a military 
vehicle because they were on duty. However, the physicians 
noted that the veteran and his brother were assigned to 
different places of duties, so the veteran said that they had 
given his brother a ride. Moreover, they felt that there was 
a contradiction between his statement of having symptoms of 
anxiety ever since service, yet not starting psychiatric 
treatment until several years before the examination. The 
veteran furthermore did not remember writing a sworn 
statement soon after the accident, even though the sworn 
statement was in the claims file and related to the accident. 
He also denied remembering the sworn statement from the other 
car passenger which was in his claims folder.

Clinically, the veteran was calm and showed no abnormal 
mannerisms. His thought content was very vague and 
superficial. He mostly referred that he had dreams in which 
he saw accidents all the time, but not specifically the one 
he suffered. There was no evidence that the veteran had been 
significantly affected during his working life by the events 
surrounding his brother's death. He stated that he had been a 
salesman all his life, without any major difficulties. He 
claimed to be somewhat depressed now in his old age. His 
affect was adequate to the emotional content, and his mood 
was mildly depressed. There was no avoidance of external 
stimuli. He had been a salesman practically all his working 
life, driving out in the street with no major difficulties in 
that area. He was not suicidal, homicidal, delusional, or 
hallucinating. His intellectual functioning was maintained 
and his judgment was adequate. The board of three VA 
psychiatrists noted that the veteran's thought content and 
answers to its questions were very vague and superficial.

The board of three psychiatrists stated at the end of the 
examination that they wanted to confirm that it was the 
unanimous opinion of the board psychiatrists that the veteran 
had no symptomatology compatible with a diagnosis of post-
traumatic stress disorder. The evidence in terms of his 
history and his symptomatology did not confirm that the 
veteran had been significantly affected by the situation that 
occurred during his military service. Most of the veteran's 
claims throughout the years had been on account of his nose 
and back conditions from that accident. The veteran never 
before mentioned being emotionally affected by his brother's 
death until more recent years, and his brother's death did 
not interfere with his work performance or with his daily 
lifestyle or with anything at present. The final diagnosis 
was depressive disorder with no other symptoms, very mild. As 
for psychosocial stressors, none were specified. The 
veteran's global assessment of functioning was 80 to 85.

In March 2000, the veteran stated that he was going to submit 
the records of Dr. Juarbe-Ortiz.

A note from Dr. Juarbe-Ortiz received in March 2000 indicates 
that the veteran's first visit had been in September 1996 and 
that Librium and Prozac were prescribed. The diagnosis was 
PTSD due to and the result of the veteran's brother's death 
in a car accident while in active service, and also due to 
staying with the brother in the morgue for a period of three 
months because there was no means of transportation to bring 
the corpse to Puerto Rico.

In June 2000, Dr. Juarbe-Ortiz stated that he had not treated 
the veteran and that he had only been at his hearing as a 
psychiatric expert. On some occasions he had prescribed 
medication for him that had been ordered at the San Juan VA 
hospital.

In May 2001, the veteran stated that VA already had Dr. 
Correa-Grau's records on file, and that he did not have 
mental health records at the VA hospital.

Pertinent law and regulations

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
and 3.304 (2003). A showing of incurrence may be established 
by affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records. With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes. Service 
connection may be established for disease diagnosed after 
discharge when all of the evidence including that pertinent 
to service establishes that it was incurred in service. 38 
C.F.R. § 3.303(a), (b), and (d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f).

Analysis

The veteran was in an inservice accident and the Board 
accepts that he had a non-combat stressor. However, the 
veteran was not in combat and the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not applicable.

Based on the all the evidence, the Board concludes that the 
veteran does not have post-traumatic stress disorder. The 
Board accords the March 1995 VA examination report and the VA 
psychiatric examination reports which were prepared by a 
board of three VA psychiatrists more probative value than the 
reports and testimony from Drs. Correa-Grau and Juarbe-Ortiz.

In the March 1994 VA psychiatric evaluation, the VA physician 
diagnosed dysthymia. Although the VA physician noted that he 
had not reviewed the veteran's claims file in making his 
determination, he still examined the veteran and made a 
diagnosis based upon information he considered and observed. 
The diagnosis was not post-traumatic stress disorder but 
dysthymia.

Moreover, in the October 1995 VA psychiatric evaluation, the 
board of three VA psychiatrists noted that it had reviewed 
the veteran's claims folder, the psychiatric evaluations by 
Dr. Correa-Grau and the VA physician, and the testimony from 
the May 1995 RO hearing, which was from both the veteran and 
Dr. Correa-Grau. Furthermore, the board of three VA 
psychiatrists thoroughly examined the veteran. Based on its 
examination of the veteran and the evidence of record, the 
board of three VA psychiatrists determined that the 
appropriate diagnosis was dysthymia. This was the same 
diagnosis rendered by the VA examiner in March 1994. These 
factors contribute to the reliability of the diagnosis.

In the January 1997 VA psychiatric evaluation, the same board 
of three VA psychiatrists elaborated on why they felt that 
the veteran did not have post-traumatic stress disorder.  
Specifically, they stated that each of them agreed that the 
veteran's symptomatology was not compatible with a diagnosis 
of post-traumatic stress disorder. Further, they stated that 
the evidence in terms of his history and symptomatology did 
not confirm that the veteran had been significantly affected 
by the situation that occurred during his military service. 
Although the board of three VA psychiatrists diagnosed the 
veteran this time with depressive disorder, it is still not a 
diagnosis of post-traumatic stress disorder. This factor 
contributes to the reliability of the conclusion that the 
veteran does not have post-traumatic stress disorder.

The board of three VA psychiatrists had examined the veteran 
twice, and after the second time, determined unanimously that 
the veteran was not suffering from post-traumatic stress 
disorder. They did this knowing that post-traumatic stress 
disorder had already been reported and was being claimed, and 
after reviewing the claims folder for relevant evidence. 
Thus, the Board is convinced that they critically reviewed 
the veteran's claims folder and carefully evaluated him.

Moreover, the Board notes that four VA psychiatrists have 
examined the veteran -- three of them twice -- and have not 
diagnosed post-traumatic stress disorder. In comparison, only 
two private doctors have diagnosed post-traumatic stress 
disorder. One of them, Dr. Juarbe-Ortiz, states that he did 
not evaluate the veteran, and the other, Dr. Correa-Grau, did 
only a brief examination. Dr. Juarbe-Ortiz stated that the 
veteran had post-traumatic stress disorder symptomatology, 
but four VA physicians concluded otherwise. Therefore, the 
opinions of the latter, who examined the veteran while Dr. 
Juarbe-Ortiz did not, are deemed more probative.

Next, in Dr. Correa-Grau's January 1994 statement, he 
indicated that he had determined that the veteran was 
suffering from post-traumatic stress disorder due to the 
automobile accident that killed the veteran's brother. Dr. 
Correa-Grau's reasoning was that "(s)ince my client had never 
had any mental disorders of this kind, the causal 
relationship to the automobile accident and his brother's 
death is undeniable." Dr. Correa-Grau's opinion is not very 
probative since it appears to rely heavily on mere post hoc 
reasoning and a brief clinical examination.

When Dr. Correa-Grau made his determination, he did not 
review the veteran's claims file or any other background 
information, except the history provided by the veteran who, 
according to a review of the evidence, is not an accurate 
historian. In the October 1995 and January 1997 VA 
psychiatric evaluations, on the other hand, the board of 
psychiatrists had reviewed the veteran's claims folder, which 
included service medical records, post-service medical 
records, Dr. Correa-Grau's January 1994 report, and the May 
1995 hearing testimony.

Another indicia of the unreliability of Dr. Correa-Grau's 
opinion is that the veteran told him in January 1994 that he 
did not hallucinate, yet in May 1995, Dr. Correa-Grau 
indicated that he felt the diagnosis of post-traumatic stress 
disorder was accurate because the veteran had had the same 
hallucinations since the in-service accident. This reasoning 
is in conflict and is not reliable.

Even considering Dr. Correa-Grau's opinion, the board of VA 
psychiatrists unanimously determined that the veteran's 
symptomatology was not that of post-traumatic stress 
disorder. The Board attaches more weight to the opinion of 
the three VA psychiatrists who twice examined him clinically 
and reviewed his claims folder and to the opinion of the 
other VA doctor whom examined the veteran than to the opinion 
of Dr. Correa-Grau.  Based on the evidence of record, the VA 
opinions are thorough, consistent with each other, and 
consistent with the historical record.  The Board also notes 
that at the time of the May 1995 hearing, Dr. Correa-Grau 
attempted to attribute the diagnosis of post-traumatic stress 
disorder to Army service in Vietnam. The reasons for his 
opinions are not well supported or articulated. The Board 
finds that the testimony of Dr. Correa-Grau is unreliable and 
not credible.

It must be further noted that Dr. Correa-Grau told the 
hearing officer that he had an additional medical record, 
which related to his treatment of the veteran and that he 
would send the hearing officer a copy of it. The hearing 
officer specifically stated that he would hold the case open 
for 60 days before making a decision to allow Dr. Correa-Grau 
to send a copy of the other medical record. No such record 
was ever received. The Board believes this speaks to the 
credibility of evidence provided by Dr. Correa-Grau. Based on 
the foregoing discussion, the Board gives little weight to 
Dr. Correa-Grau's diagnosis of post-traumatic stress 
disorder. It appears that there is very little or no 
substance to or support for what Dr. Correa-Grau has offered 
as evidence.

The Board gives even less weight to Dr. Juarbe-Ortiz's 
diagnosis, as stated in the October 1996 RO hearing. First, 
Dr. Juarbe-Ortiz admitted to the hearing officer at the 
hearing that he had never evaluated the veteran. The Board 
accords little weight to an opinion which contains a 
diagnosis while admitting to a lack of an evaluation to 
formulate the diagnosis. Dr. Juarbe-Ortiz was basing his 
diagnosis of post-traumatic stress disorder on his interview 
with the veteran on the day of the hearing and on his review 
of the prior psychiatric evaluations.

Moreover, Dr. Juarbe-Ortiz opined that it was the six months 
of holding his brother's body that had caused the veteran's 
post-traumatic stress disorder. His testimony during the 
October 1996 RO hearing continuously stressed in-service 
experiences as the reason for why he believed the veteran had 
post-traumatic stress disorder.  However, a diagnosis which 
does not indicate that all of the criteria necessary for a 
diagnosis have been met is not as probative as opinions which 
indicate that post-traumatic stress disorder is not present 
and identify which diagnostic criteria are not satisfied.  
Although Dr. Juarbe-Ortiz is competent to enter a diagnosis, 
his failure to report supporting manifestations renders his 
opinion of lessened probative value.

The VA examiners who examined the veteran, on the other hand, 
indicated that there was no evidence that the veteran had 
been significantly affected during his working life by the 
events surrounding his brother's death. Moreover, on their 
clinical examination of him, he was noted to be calm rather 
than to have clinically significant distress, and his affect 
was adequate to emotional content.

Furthermore, the board psychiatrists noted that the veteran 
stated that he had been a salesman all his life, without any 
major difficulties. The board psychiatrists stated that the 
evidence in terms of the veteran's history and symptomatology 
did not confirm that the veteran had been significantly 
affected by the situation that occurred during his military 
service. They noted that the veteran had claimed previously 
that he had injured his nose and his back in the accident, 
but that he never mentioned being emotionally affected by his 
brother's death until recent years. They considered all the 
evidence when they indicated that they felt that his 
brother's death did not interfere with his work performance 
or his daily lifestyle and did not interfere with anything at 
present. Therefore, their statements are deemed very 
probative.

While there is some evidence -- such as Dr. Juarbe-Ortiz's 
October 1996 testimony that the veteran reported panicking 
when he saw accidents, the more probative evidence is to the 
effect that he has not had such manifestations. The Board 
notes that at the time of the January 1997 VA psychiatric 
examination, the veteran denied panicking when he saw 
accidents, as he indicated that his only problem was of 
dreams about accidents.

Last, the Board notes that VA psychiatrists have stated that 
the veteran is vague and superficial, and that the veteran, 
Dr. Juarbe-Ortiz, and Dr. Correa-Grau tend to make incredible 
statements and contradict themselves and each other, further 
minimizing the probative value of the evidence they have 
presented.

For instance, on VA examination in March 1994, the veteran 
stated that Dr. Correa-Grau was treating him, and in the May 
1995 hearing, the veteran stated that Dr. Correa-Grau had 
treated him for three years. However, the veteran has been 
given repeated opportunities by VA to submit evidence, and 
Dr. Correa-Grau was given the opportunity to submit a medical 
record which he said he had in May 1995, and treatment 
records have not been submitted. Then, in March 2000, the 
veteran stated that he was going to submit records from Dr. 
Juarbe-Ortiz. However, in June 2000, Dr. Juarbe-Ortiz stated 
that he had not treated the veteran.

Moreover, Dr. Juarbe-Ortiz said that he had prescribed the 
veteran medication but that it had been ordered at the San 
Juan VA hospital. However, the veteran said in May 2001 that 
there were no VA medical records.

Additionally, during the veteran's May 1995 hearing, Dr. 
Correa-Grau indicated that the veteran had been in Vietnam, 
while the veteran does not assert this and the record shows 
otherwise. Furthermore, the July 1953 service medical record 
shows that the veteran was not unconscious as a result of the 
accident, while the veteran told Dr. Juarbe-Ortiz that he had 
been unconscious and that it was only after he came to that 
he learned of his brother's death. Furthermore, there are 
varying accounts as to how long the veteran had to wait 
before his brother's corpse was transported. Also, the board 
psychiatrists noted that the veteran had contradicted 
evidence in the file when they examined him.

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied. Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

The Board has been presented with a conflict in the evidence. 
There is evidence which is of very low probative value which 
indicates that the veteran has post-traumatic stress disorder 
due to service, and there is contrasting evidence which has a 
high degree of probative value indicating that he does not 
have post-traumatic stress disorder. Therefore, the Board 
concludes that the evidence shows that the veteran does not 
have post-traumatic stress disorder. Since the evidence 
indicates that the veteran does not have post-traumatic 
stress disorder, there is no basis for the award of service 
connection. 38 U.S.C.A. § 1110. Accordingly, the Board 
concludes that the requirements for service connection for 
post-traumatic stress disorder have not been satisfied and 
the claim is denied. The preponderance of the evidence  is 
against the claim and there is no doubt to be resolved in the 
veteran's favor.

The Board notes that the Court ordered the Board to consider 
the compatibility of the benefit of the doubt doctrine with 
the requirements in old 38 C.F.R. § 3.304(f) requiring 
medical evidence establishing a clear diagnosis of post- 
traumatic stress disorder. The Board notes that the Secretary 
has amended 38 C.F.R. § 3.304(f) to omit the requirement of 
medical evidence of a clear diagnosis of post- traumatic 
stress disorder.

Given the change in the regulation and the fact that the new 
regulation is more favorable to the veteran since it does not 
purport to require a clear diagnosis as the old regulation 
did, the new regulation is applied. In addition, the veteran 
is not prejudiced by consideration of the more favorable 
regulation. Bernard v. Brown, 4 Vet. App. 384 (1993).

The provisions of regulations may not violate the provisions 
of the law. Old section 38 C.F.R. § 3.304(f) may only be 
viewed in the context of the law authorizing compensation. 38 
U.S.C.A. § 1110. That law provides that compensation may be 
granted for disability due to disease or injury . The law 
establishes that there must be disease and the former 
regulation defined when that disease exists. However, the 
law, the regulations and the Court have established that 
there is an obligation to balance that evidence. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). There is nothing in the former provision of 
section 3.304(f) that mandates the grant of compensation when 
the facts establish that the veteran does not have the 
disease in question. Such a conclusion would violate 38 
U.S.C.A. § 1110; 38 U.S.C.A. § 5107; and Gilbert. There is 
nothing in the provisions of 38 C.F.R. § 3.304(f) that 
requires the Board to accept an unreliable diagnosis from 
examiners that are not credible. The fact that multiple 
unreliable examiners have entered a diagnosis does not 
establish that the diagnosis is clear or that the provisions 
of either version of 38 C.F.R. § 3.304(f) have been met.

Although the issue before the Board is entitlement to service 
connection for post-traumatic stress disorder, the Board is 
aware that the March 1994 VA examination resulted in a 
diagnosis of dysthymia with Axis IV severe -- Brother's 
death.  According to Hernandez-Toyens v. West, 11 Vet. App. 
379 (1998), in listing that experience as part of the Axis IV 
assessment, the examiner made a determination that the event 
was an etiologically significant psychosocial stressor 
contributing to the current condition.  Thus, the notation in 
Axis IV constitutes positive evidence.  

The March 1994 Axis IV notation is less probative than the 
Axis IV notations entered in January 1997 and October 1995.  
The March 1994 VA examination report was one which was 
obtained without a review of the claims folder.  There was 
very little historical information available at the time the 
veteran reported that the incident had affected him greatly.  
The March 1994 VA examination was his first.

The October 1995 VA examination was conducted by a board of 3 
psychiatrists who were cognizant that their examination was 
being requested to determine the correct psychiatric 
diagnosis.  They reviewed the veteran's claims folder and 
indicated that they considered the January 1994 evaluation by 
Dr. Correa Grau, the hearing testimony from May 1995, and the 
March 1994 VA examination report.  

More information concerning the veteran's brother's death and 
what the veteran reported he did and did not remember about 
it is contained in their examination report than in the March 
1994 VA examination report.  They noted that the veteran was 
quite vague in regard to the date or specific circumstances 
during the accident in which the veteran's brother died.  
They entered an Axis IV notation of Stressors, not 
determined.  It is given more weight than the March 1994 Axis 
IV determination.

They examined the veteran again in January 1997 and noted 
that he was very vague and superficial and that he had very 
little memory of the circumstances regarding the accident in 
which his brother died.  They also noted that he did not give 
details in terms of exactly what happened afterwards but 
indicated only that there were difficulties in terms of 
bringing his brother's body to Puerto Rico until he finally 
was buried.  They stated:  "There is no evidence that this 
veteran has been significantly affected by these situations 
throughout his working life", and that he had been a salesman 
practically all his working life, driving out in the street 
with no major difficulties in that area.  Their Axis IV 
notation at that time was Psychosocial Stressors None 
Specified.  The January 1995 and January 1997 Axis IV 
notations are more probative since they were made after more 
complete psychiatric examinations of the veteran had been 
obtained.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



